Case 1:19-cv-12750-NLH-JS Document 9 Filed 07/29/20 Page 1 of 15 PageID: 81



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY



                                         :
                                         :
   JOE HAND PROMOTION INC.,              :
                                         : 1:19-cv-12750-NLH-JS
                  Plaintiff,             :
                                         : OPINION
        v.                               :
                                         :
   EDSCO INCORPORATED, et al.,           :
                                         :
                  Defendants.            :
                                         :
                                         :

APPEARANCES:

RYAN RICHARD JANIS
203 EAST PENNSYLVANIA BOULEVARD
FEASTERVILLE, PA 19053

    Attorney for the Plaintiff.


HILLMAN, District Judge

    Plaintiff, Joe Hand Promotions, Inc., filed its complaint

against Defendants Jacob VanKampen and EDSCO Incorporated d/b/a/

Kelly’s Bar, on May 21, 2019 for alleged satellite and cable

piracy and copyright infringement.       On July 11, 2019, Plaintiff

requested that the Clerk enter default against Defendants.            The

Clerk entered default on July 12, 2019.        Plaintiff made a motion

for default judgment on December 17, 2019.

    For the reasons stated below, the Court will grant

Plaintiff’s motion for default judgment.
    Case 1:19-cv-12750-NLH-JS Document 9 Filed 07/29/20 Page 2 of 15 PageID: 82



                                   BACKGROUND

        Plaintiff alleges the following:1 Plaintiff Joe Hand

Promotions, Inc. (“Joe Hand”), is a Pennsylvania corporation

with its principal place of business in Feasterville,

Pennsylvania.       Plaintiff alleges that it specializes in

distributing and licensing sporting events to commercial

establishments like bars, restaurants, clubhouses, casinos, and

shops.

        According to Plaintiff, Defendant EDSCO Incorporated

(“EDSCO”) is a business entity operating an establishment called

“Kelly’s Bar” in Wrightstown, New Jersey.            Plaintiff alleges

that Defendant Jacob VanKampen resides in New Jersey and was an

officer, director, shareholder, and member or principal of EDSCO

at the time of the events in question.

        Plaintiff alleges that it entered into a written agreement

with the owner of the copyright for “Manny Pacquiao vs. Adrien

Broner” (“the Program”), which broadcast on January 19, 2019.




1 The Court summarizes the relevant facts from Plaintiff’s
complaint, its motion for default judgment, and the affidavits
filed in support of its motion. See Lurty v. 2001 Towing &
Recovery, Inc., 2019 WL 3297473, at *6 (D.N.J. Kuly 23, 2019)
(explaining that in order to prove a plaintiff’s entitlement to
default judgment, including damages, the plaintiff, and not
simply counsel, must submit to the Court an affidavit to support
her claims). As explained below, on a motion for default
judgment, every “well-pled allegation” of the complaint, except
those relating to damages, are deemed admitted. Comdyne I. Inc.
v. Corbin, 908 F.2d 1142, 1149 (3d Cir. 1990).


                                        2
Case 1:19-cv-12750-NLH-JS Document 9 Filed 07/29/20 Page 3 of 15 PageID: 83



According to Plaintiff, this agreement granted Plaintiff “the

exclusive domestic license to authorize the public performance

and display” of the Program at commercial establishments.

Plaintiff alleges that the Program was legally available to the

public only through very limited means.        Plaintiff asserts that

a residential subscriber could only access the Program by

purchasing it for a fee through a pay-per-view cable system.

Plaintiff also alleges that interstate satellite transmissions

of the Program were electronically coded or scrambled and not

intended for the general public use.

    Despite this limited availability, Plaintiff alleges that

the Program garnered significant media coverage and public

interest, enabling Plaintiff to license the Program to over

1,500 establishments nationwide.        To get a license for this

Program, Plaintiff required authorization after the payment of a

licensing fee.

    Plaintiff alleges that the Program was legally available to

Defendants and that Defendant VanKampen had knowledge of

Plaintiff’s commercial licensing requirements.         According to

Plaintiff, Defendants, their agents, and their employees chose

to circumvent the licensing requirements and unlawfully obtain

the Program through an unauthorized signal, satellite channel or

internet stream.    To do this, Plaintiff alleges that Defendants

illegally misused cable and satellite services by (1)


                                    3
Case 1:19-cv-12750-NLH-JS Document 9 Filed 07/29/20 Page 4 of 15 PageID: 84



intercepting and redirecting cable or satellite service from a

nearby residence; (2) registering their business location as a

residence; (3) physically moving a cable or satellite receiver

from a residence to their business; and (4) obtaining the

program in violation of their television service provider

agreement.

    Plaintiff further alleges that commercial locations

exploited restricted online access to the Program in order to

avoid paying the necessary commercial license fees.          According

to Plaintiff, individuals could stream the Program for non-

commercial use through a number of online distributors for

$74.99.   Plaintiff asserts that these online distributors used

clear language limiting the use of online streams to

“residential, personal, and/or non-commercial use only.”

Plaintiff asserts that some commercial locations disregarded

this language and purchased the Program for viewing on a

personal device or in a residence and then linked this device to

a commercial establishment’s television screens.

    By engaging in one or more of these described activities,

Plaintiff alleges that Defendants paid only a nominal fee to

access the Program, while Plaintiff’s legitimate customers paid

thousands of dollars.     Plaintiff asserts that Defendants knew or

should have known that their access to the Program at their

establishment was not authorized.


                                    4
Case 1:19-cv-12750-NLH-JS Document 9 Filed 07/29/20 Page 5 of 15 PageID: 85



    Plaintiff asserts that it regularly conducts investigations

to identify establishments that exhibit Plaintiff’s programming

without proper authorization or payment.        On the night of the

Program, Plaintiff alleges that an auditor named Heather Hadry

visited Defendant EDSCO and observed the Program being broadcast

to patrons.   According to Hadry, Defendants’ establishment had a

capacity of 250 persons and she observed fifty-one patrons

watching the Program on eight televisions.         Plaintiff alleges it

unsuccessfully attempted to informally resolve this matter

before filing this suit in May 2019.

    According to Plaintiff, Defendants’ actions amount to

satellite piracy as defined by 47 U.S.C. § 605 and cable piracy

as defined by 47 U.S.C. § 553.      Plaintiff also alleges that

Defendants’ unauthorized distribution of the Program constitutes

copyright infringement as defined by 17 U.S.C. § 101 et seq.

Plaintiff seeks damages in the amount of $23,090.00.

                               DISCUSSION

  A. Subject Matter Jurisdiction

    This Court has original federal question jurisdiction under

28 U.S.C. § 1331 because Plaintiff has raised issues under the

Copyright Act of the United States, 17 U.S.C. § 101 et seq, and

the Communications Act of 1934, 47 U.S.C. §§ 533 and 605.




                                    5
Case 1:19-cv-12750-NLH-JS Document 9 Filed 07/29/20 Page 6 of 15 PageID: 86



  B. Default

    The first step in obtaining default judgment is the entry

of default.    “When a party against whom a judgment for

affirmative relief is sought has failed to plead or otherwise

defend, and that failure is shown by affidavit or otherwise, the

Clerk must enter the party’s default.”        Fed. R. Civ. P. 55(a).

In this case, the Clerk entered default on July 12, 2019.

  C. Default Judgment

    Federal Rule of Civil Procedure 55(b)(2) authorizes courts

to enter default judgment against a properly served defendant

who fails to file a timely responsive pleading.          Chanel v.

Gordashevsky, 558 F.Supp.2d 532, 535 (D.N.J. 2008) (citing

Anchorage Assoc. v. Virgin Is. Bd. Of Tax. Rev., 922 F.2d 168,

177 n.9 (3d Cir. 1990)).     However, a party seeking a default

judgment is not entitled to such a judgment as a right.           See

Franklin v. Nat’l Maritime Union of America, 1991 U.S. Dist.

LEXIS 9819, at *3-4 (D.N.J. 1991) (quoting 10 Wright, Miller &

Kane, Federal Practice and Procedure § 2685 (1983)), aff’d, 972

F.2d 1331 (3d Cir. 1992).     The decision to enter a default

judgment is instead “left primarily to the discretion of the

district court.”    Hritz v. Woma Corp., 732 F.2d 1178, 1180 (3d

Cir. 1984).

    When deciding whether to grant a default judgment, “all

well-pleaded allegations in a complaint, except those relating


                                    6
Case 1:19-cv-12750-NLH-JS Document 9 Filed 07/29/20 Page 7 of 15 PageID: 87



to the amount of damages, are admitted as true following a

default.”   Comdyne I, Inc. v. Corbin, 908 F.2d 1142, 1146 (3d

Cir. 1990).     However, the Court must still determine “whether

‘the unchallenged facts constitute a legitimate cause of action,

since a party in default does not admit mere conclusions of

law.’”   Chanel, 558 F.Supp.2d at 535 (citing Directv, Inc. v.

Asher, 2006 WL 680533, at *1 (D.N.J. Mar. 14, 2006)).

    “Three factors control whether a default judgment should be

granted: (1) prejudice to the plaintiff if default is denied,

(2) whether the defendant appears to have a litigable defense,

and (3) whether defendant’s delay is due to culpable conduct.”

Chamberlain v. Giampapa, 210 F.3d 154, 164 (3d Cir. 2000);

United States v. $55,518.05 in U.S. Currency, 728 F.2d 192, 195

(3d Cir. 1984).    If a review of the Complaint demonstrates a

valid cause of action, the Court must then determine whether

Plaintiff is entitled to default judgment.

  D. Analysis

    The Court will first address whether Defendant has

demonstrated its entitlement to relief under one or more of the

asserted legal claims.     The Court will then analyze whether the

Chamberlin factors indicate that the Court should grant

Plaintiff’s motion for default judgment.        Finally, the Court

will determine the appropriate amount of damages.




                                    7
Case 1:19-cv-12750-NLH-JS Document 9 Filed 07/29/20 Page 8 of 15 PageID: 88



         1. Whether Plaintiff has a Legitimate Cause of Action

       As stated above, Plaintiff’s complaint included claims

under both Section 553 and Section 605 of Title 47 and a

Copyright Act claim under Title 17..        Plaintiff now solely moves

forward for a judgment under Section 605.        ECF No. 8-1, at 4 n.

1.   Accordingly, the Court need only address the legal

sufficiency of Plaintiff’s claim under that provision of federal

law.

       Plaintiff alleges that Defendants engaged in satellite

piracy in its unauthorized exhibition of the Program.           To

prevail at this stage, Plaintiff must demonstrate that:

“the defendants (1) intercepted a broadcast; (2) were not

authorized to intercept the broadcast; and (3) showed the

broadcast to others.”     J & J Sports Prods., Inc. v. Edrington,

2012 WL 525970, at *2 (D.N.J. Feb. 16, 2012).         To hold an

individual (such as VanKampen) liable, Plaintiff must

demonstrate that the individual has a “right and ability to

supervise the violations and . . . a strong financial interest

in such activities.”     Joe Hand Promotions, Inc. v. Old Bailey

Corp., 2018 WL 1327108, at *3 (D.N.J. Mar. 15, 2018) (quoting J

& J Sports Productions, Inc. v. Ribeiro, 562 F.Supp.2d 498, 501

(S.D.N.Y. 2008)).

       In this case, Plaintiff has properly alleged and provided

proof of the above elements.      Plaintiff has alleged that it held


                                    8
Case 1:19-cv-12750-NLH-JS Document 9 Filed 07/29/20 Page 9 of 15 PageID: 89



the exclusive rights to distribute the Program across the United

States.    Compl. ¶ 5.   Plaintiff has further alleged that

Defendants did not obtain a license to exhibit the Program.             Id.

at ¶¶ 9, 15.    From these allegations, it is appropriate to infer

that Defendants lacked authorization to broadcast the Program.

Nevertheless, Plaintiff has alleged that the Program was

observed being unlawfully displayed to others at Kelly’s Bar by

Plaintiff’s auditor.     ECF No. 8-1, at 4; Hand Aff. ¶¶ 13-14.

       Plaintiff has also met the requirements for imposing

individual liability on VanKampen at this stage.          Plaintiff has

alleged that VanKampen is the sole owner and operator of Kelly’s

Bar.    Compl. ¶¶ 7-8; ECF No. 8-1, at 14.      Plaintiff alleges,

therefore that VanKampen had the right and ability to supervise

the interception of the Program and direct financial interest in

the interception of the Program, which resulted in income and

profit to himself and Kelly’s Bar.       See Compl. ¶¶ 7-8, 14; ECF

No. 8-1, at 14; Janis Aff., Exhibit B.        Under the circumstances,

Plaintiff has shown that VanKampen was an individual with a

right and ability to supervise, and maintained a financial

interest in, the operation of Kelly’s Bar.         See Compl. ¶¶ 7-8;

ECF No. 8-1, at 14; Janis Aff., Exhibit B.

       Having reviewed the Plaintiff’s submissions and authority,

the Court finds that Plaintiff’s complaint alleges sufficient

facts to support its claim of satellite piracy.          Accordingly,


                                    9
Case 1:19-cv-12750-NLH-JS Document 9 Filed 07/29/20 Page 10 of 15 PageID: 90



entry of default judgment is proper as to Defendants’ liability

for satellite piracy as defined in 47 U.S.C. § 605.

        2. Whether Plaintiff is Entitled to a Default Judgment

               a. Prejudice to Plaintiff

     Plaintiff will be prejudiced if default judgment is denied,

as Plaintiff will be left without recourse against these

Defendants.    See Joe Hand Promotions, Inc. v. Old Bailey Corp.,

2018 WL 1327108, at *2 (D.N.J. Mar. 15, 2018); see also Joe Hand

Promotions, Inc. v. Batra, 2017 WL 838798, at *2 (D.N.J. Mar. 2,

2017) (stating that “without a default judgment, Plaintiff has

no other means to seek relief for the harm allegedly caused by

Defendants.”).

               b. Existence of Meritorious Defense

     “A claim, or defense, will be deemed meritorious when the

allegations of the pleadings, if established at trial, would

support recovery by plaintiff or would constitute a complete

defense.”   Poulis v. State Farm Fire & Cas. Co., 747 F.2d 863,

869-70 (3d Cir. 1984).     Here, the Court cannot consider

Defendant’s defenses because Defendant has failed to respond to

this action.    See Prudential Ins. Co. of America v. Taylor, No.

08-2108, 2009 WL 536403, at *1 (D.N.J. Feb. 27, 2009)

(“[B]ecause [Defendant] has not answered or otherwise appeared

in this action, the Court was unable to ascertain whether she

had any litigable defense.”); see also Waster Elec. Corp. of New


                                    10
Case 1:19-cv-12750-NLH-JS Document 9 Filed 07/29/20 Page 11 of 15 PageID: 91



Jersey v. Shoemaker Const. Co., 657 F.Supp.2d 545, 553 (E.D. Pa.

2009) (stating that “[b]ecause [defendants] have not asserted

any defense, they certainly have not asserted a meritorious

defense” (emphasis in original)).

     Based on the papers submitted, Defendants do not appear to

have a meritorious defense.      Given that Plaintiff’s allegations

are accepted as true at this stage and that Plaintiff’s

allegations establish Defendants’ liability, there does not

appear to be a litigable defense.2

              c. Whether Defendant’s Delay is the Result of
                 Culpable Conduct

     The Third Circuit has explained that “culpable conduct” is

conduct that is “taken willfully or in bad faith.”           Gross v.

Stereo Component Sys., Inc., 700 F.2d 120, 123-24 (3d Cir.

1983).   Plaintiff has not provided any record evidence that

Defendant’s actions were in bad faith.        However, Defendants’

failure to respond to the complaint was willful in the sense

that Defendants accepted service of the complaint and have not

participated in this action in any way.         See, e.g., Santiago v.

Lucky Lodi Buffet, 2016 WL 6138248, at *3 (D.N.J. Oct. 21, 2016)


2 This Court has also noted that “as a practical matter, Section
605 is a strict liability statute.” G&G Closed Circuit Events,
LLC v. La Famosa, Inc., 2020 WL 3129540, at * 3 (June 12, 2020).
Therefore, even if Defendants had appeared, given Plaintiff’s
uncontroverted evidence that the Program was shown at Jelly’s
bar, it is unlikely Defendants would have been able to mount any
defense to liability. See id.


                                    11
Case 1:19-cv-12750-NLH-JS Document 9 Filed 07/29/20 Page 12 of 15 PageID: 92



(finding that “Defendants acted culpably as they have been

served with the Complaint and Defendants are not infants,

otherwise incompetent, or presently engaged in military

service”); see also Surdi v. The Prudential Ins. Co. of America,

2008 WL 4280081, at *2 (D.N.J. Sept. 8, 2008) (stating that

“[d]efendants are presumed culpable where they have failed to

answer, move or otherwise respond”) (citation omitted).

     Consequently, because the Court has found that Plaintiff

will be prejudiced if default judgment is not granted;

Defendants do not have a meritorious defense; and Defendants’

failure to respond in this case is the result of its culpable

misconduct, the Court will enter judgment in Plaintiff’s favor.

        3. Damages

     In support of its motion, Plaintiff has submitted a

Memorandum of Points and Authorities in support of its Motion

for Default Judgment explaining the calculation of Defendants’

liability as $23,090.00.      See ECF No. 8-1.

     Plaintiff requests statutory damages in the amount of

$4,500.00 under 47 U.S.C. 605(e)(3)(C)(i)(II).          Plaintiff

alleges that had Defendants legally licensed the Program,

Defendants would have paid $4,500.00.        ECF No. 8-1, at 5 (citing

Plaintiff’s “Rate Card”, ECF No. 8-4, which contains Plaintiff’s

pricing for licensing).      Plaintiff argues that statutory damages

are appropriate because the full extent of the profits lost, the


                                    12
Case 1:19-cv-12750-NLH-JS Document 9 Filed 07/29/20 Page 13 of 15 PageID: 93



loss of good will, and additional damages sustained by Plaintiff

are difficult to calculate.

     Plaintiff contends that it is entitled to enhanced damages,

at the Court’s discretion up to $100,000 damages under Section

605(e)(3)(C)(ii).     Plaintiff requests $18,000, or four times the

legal licensing fee, which it believes will fairly achieve the

statutory goals of restitution and deterrence.          In support of

its request for damages that would deter future occurrences of

satellite piracy, Plaintiff asks that the Court take into

consideration the difficulty in detecting violations of the

Communications Act.

     Plaintiff also asks the Court to take into consideration

the damage done by Defendants’ actions to commercial

establishments that legally purchase and exhibit sporting

events.   Plaintiff further contends that damages are warranted

because Defendants’ actions and signal piracy in general erode

its legitimate consumer base.       Lastly, Plaintiff highlights that

there is no set of circumstances under which Defendants

“innocently” accessed and exhibited the Program and allege that

this was not necessarily the first time Defendants had done so.3




3 Plaintiff included an advertisement on Defendants’ Facebook
account. Plaintiff alleges that this advertisement shows that
Defendants illegally broadcast another sporting event on August
26, 2017. ECF No. 8-7.


                                    13
Case 1:19-cv-12750-NLH-JS Document 9 Filed 07/29/20 Page 14 of 15 PageID: 94



     Plaintiff also asserts that under § 605(e)(3)(C)(ii), a

court “shall direct the recovery of full costs, including

awarding reasonable attorneys’ fees to an aggrieved party who

prevails.”   Plaintiff has stated its costs as $590.00.

Plaintiff’s attorney has submitted an affidavit in support of

its application for costs.      ECF No. 8-6 (stating that Plaintiff

incurred costs of $400.00 to file this action and $190.00 to

effectuate service).

     Plaintiff has not yet determined the amount of attorneys’

fees.    See ECF No. 8-1, at 15 (listing Attorney’s Fees as “$

TBD”).   Because Plaintiff has not provided any information with

regards to attorney’s fees, the Court will not count these

undetermined fees as part of Plaintiff’s damages at this stage.

See Comdyne I, Inc., 908 F.2d at 1146 (holding that when

deciding whether to grant a default judgment, “all well-pleaded

allegations in a complaint, except those relating to the amount

of damages, are admitted as true following a default”).

Plaintiff may seek attorneys’ fees in an amount to be determined

in a supplemental submission before final judgment is entered.

     Adding together the sums for statutory damages under §

605(e)(3)(C)(i) and § 605(e)(3)(C)(ii) and costs, the

Plaintiff’s damages total $23,090.00.




                                    14
Case 1:19-cv-12750-NLH-JS Document 9 Filed 07/29/20 Page 15 of 15 PageID: 95



                                CONCLUSION

     For the reasons stated above, the Court will grant

Plaintiff’s motion for entry of judgment by default and

calculates the amount of $23,090.00 in damages and costs.

However, before final judgment is entered, Plaintiff will be

granted leave to submit an application for reasonable attorney’s

fees under the statute within twenty (20) days of this Opinion.

     An appropriate order will follow.




Date: July 28, 2020                       s/ Noel L. Hillman     _
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




                                    15
